130 T.C. No. 9



                UNITED STATES TAX COURT



    BRYCE E. AND MICHELLE S. NEMITZ, Petitioners v.
      COMMISSIONER OF INTERNAL REVENUE, Respondent



Docket No. 17507-05.               Filed May 15, 2008.



     Held: The period of limitations in sec. 6501(h),
I.R.C., applies with respect to the deficiency for each
of Ps’ taxable years 1999 and 2000 that is attributable
to the carryback to each of those years of a claimed
net operating loss for alternative minimum tax pur-
poses.



Burns Mossman and Bruce W. Baker, for petitioners.

Lisa K. Hunter, for respondent.
                                 - 2 -

                              OPINION


     CHIECHI, Judge:   Respondent determined deficiencies of

$53,942, $1,476,656, and $21,092 in petitioners’ Federal income

tax (tax) for their taxable years 1999, 2000, and 2001, respec-

tively.

     We must decide whether the period of limitations in section

6501(h)1 applies with respect to the deficiency for each of

petitioners’ taxable years 1999 and 2000 that is attributable to

the carryback to each of those years of a claimed net operating

loss for alternative minimum tax purposes.   We hold that it does.

     All of the facts in this case, which the parties submitted

under Rule 122, have been stipulated by the parties and are so

found except as stated below.2

     Petitioners resided in Cedar Rapids, Iowa, at the time they

filed the petition in this case.




     1
      All section references are to the Internal Revenue Code
(Code) in effect for the years at issue. All Rule references are
to the Tax Court Rules of Practice and Procedure.
     2
      In the parties’ stipulation of facts, respondent objected
to the admission of one of the exhibits attached to that stipula-
tion. That exhibit consisted of a memorandum relating to “ISO
and AMT Issues” that petitioners claim their accountant used for
purposes of computing the tax reported in the amended return that
petitioners filed for each of their taxable years 1999, 2000, and
2001. We sustain respondent’s objections on the grounds of
relevance, see Fed. R. Evid. 401, and hearsay, see Fed. R. Evid.
801(c).
                               - 3 -

     During 1997 through 2001, McLeodUSA, Incorporated (McLeod),

employed petitioner Bryce E. Nemitz (Mr. Nemitz) as its vice

president of investor relations and corporate communications.

During Mr. Nemitz’s employment, McLeod granted certain options to

him to purchase shares of its common stock.    All of those options

qualified as incentive stock options (ISOs).

     During each of the years 1997, 1998, and 2000, Mr. Nemitz

exercised at least certain of the ISOs that McLeod granted to him

(McLeod ISOs).   For each of those taxable years, petitioners were

required to include as part of their alternative minimum taxable

income the spread between the exercise price of each McLeod ISO

that Mr. Nemitz exercised and the date-of-exercise fair market

value of the McLeod stock that he acquired.

     During 2001, Mr. Nemitz sold certain of the McLeod stock

that he acquired during each of the years 1997, 1998, and 2000

through the exercise of certain McLeod ISOs.   The proceeds that

Mr. Nemitz received from each of those sales were less than the

date-of-exercise fair market value of the McLeod stock sold.

     Petitioners timely filed Form 1040, U.S. Individual Income

Tax Return (return), for each of their taxable years 1999 (1999

return), 2000 (2000 return), and 2001 (2001 return).   Petitioners

included Form 6251, Alternative Minimum Tax - Individuals (Form

6251), as part of the 1999 return (1999 Form 6251), the 2000

return (2000 Form 6251), and the 2001 return (2001 Form 6251).
                               - 4 -

Petitioners also included Form 8801, Credit For Prior Year

Minimum Tax - Individuals, Estates, and Trusts (Form 8801), as

part of the 1999 return (1999 Form 8801), the 2000 return (2000

Form 8801), and the 2001 return (2001 Form 8801).

     In the 1999 return, petitioners reported on page 2 taxable

income of $1,748,707 and tax of $354,228.   In the 1999 Form 6251,

petitioners reported alternative minimum taxable income of

$1,279,154,3 tentative alternative minimum tax (tentative AMT) of

$262,619, and no alternative minimum tax (AMT).   In the 1999 Form

8801, petitioners claimed an AMT credit of $91,609 and an AMT

credit carryforward to 2000 of $53,942.   On page 2 of the 1999

return, petitioners reduced the tax of $354,228 that they re-

ported on that page by the AMT credit of $91,609 that they

claimed in the 1999 Form 8801 and reported total tax of $262,619.

     In the 2000 return, petitioners reported on page 2 no

taxable income and no tax.   In the 2000 Form 6251, petitioners

reported alternative minimum taxable income of $9,283,465,4

tentative AMT of $2,595,870, and AMT of $2,595,870.   In the 2000

Form 8801, petitioners claimed an AMT credit carryforward to 2001

of $53,023.   On page 2 of the 2000 return, petitioners reported


     3
      In calculating alternative minimum taxable income reported
in the 1999 Form 6251, petitioners claimed no alternative tax net
operating loss deduction.
     4
      In calculating alternative minimum taxable income reported
in the 2000 Form 6251, petitioners claimed no alternative tax net
operating loss deduction.
                                 - 5 -

AMT of $2,595,870 that they reported in the 2000 Form 6251 and

total tax of $2,595,870.

     In the 2001 return, petitioners reported on page 2 taxable

income of $2,188,6515 and tax of $433,210.   In the 2001 Form

6251, petitioners reported alternative minimum taxable income of

$130,122,6 tentative AMT of $21,092, and no AMT.   In calculating

in the 2001 Form 6251 that they had alternative minimum taxable

income of $130,122, petitioners claimed an adjusted loss of

$2,563,879.7   In the 2001 Form 8801, petitioners claimed an AMT

credit of $412,118 and an AMT credit carryforward to 2002 of

$2,220,436.    On page 2 of the 2001 return, petitioners reduced

the tax of $433,210 that they reported on that page by the AMT

credit of $412,118 that they claimed in the 2001 Form 8801 and

reported total tax of $21,092.




     5
      In calculating taxable income reported on page 2 of the
2001 return, petitioners included capital gain of $2,560,879 that
they reported on page 1 of that return.
     6
      In calculating alternative minimum taxable income reported
in the 2001 Form 6251, petitioners claimed no alternative tax net
operating loss deduction.
     7
      In the 2001 Form 6251, petitioners limited the adjusted
loss to $2,563,879, which is equal to the total of (1) capital
gain of $2,560,879 that they reported on page 1 of the 2001
return and (2) $3,000. See supra note 5. In calculating alter-
native minimum taxable income reported in the 2001 Form 6251,
petitioners included no “excess of AMT income over regular tax
income” with respect to incentive stock options.
                                 - 6 -

     On November 3, 2002, pursuant to Revenue Procedure 2002-40,

2002-1 C.B. 1096,8 petitioners filed Form 1040X, Amended U.S.

Individual Income Tax Return (amended return), with respect to

each of their taxable years 1999 (1999 amended return), 2000

(2000 amended return), and 2001 (2001 amended return).9   Peti-

tioners included Form 6251 as part of the 1999 amended return

(1999 amended Form 6251), the 2000 amended return (2000 amended

Form 6251), and the 2001 amended return (2001 amended Form 6251).

Petitioners also included Form 8801 as part of the 1999 amended

return (1999 amended Form 8801), the 2000 amended return (2000

amended Form 8801), and the 2001 amended return (2001 amended

Form 8801).   Petitioners included Schedule A-NOL of Form 1045,

Application for Tentative Refund, as part of the 2001 amended

return (2001 Schedule A).

     In the 2001 amended return, petitioners claimed a refund of

$21,092 (claimed 2001 refund).    In that amended return, petition-

ers showed in pertinent part:




     8
      Secs. 6.01 and 7 of Rev. Proc. 2002-40, 2002-1 C.B. 1096,
1098, provide procedures that certain taxpayers who incurred net
operating losses during 2001 or 2002 must follow on or before
Oct. 31, 2002, in order to elect to forgo the five-year carryback
period in sec. 172(b)(1)(H).
     9
      Petitioners attached copies of certain pages of (1) the
1999 return to the 1999 amended return, (2) the 2000 return to
the 2000 amended return, and (3) the 2001 return to the 2001
amended return.
                                             - 7 -

                           A. Original          B. Net change -   C. Correct
                              amount or as         amount of         amount
                              previously           increase or
                              adjusted             (decrease)
                              * * *                * * *
  Income and
  Deductions * * *
  1 Adjusted gross                2,729,959.                        2,729,959.
     income * * *
  2 Itemized                      541,308.                          541,308.
     deductions or
     standard
     deduction * * *
  3 Subtract line 2               2,188,651.                        2,188,651.
     from line 1 * * *
  4 Exemptions. * * *                                  NONE         NONE
  5 Taxable income.               2,188,651.                        2,188,651.
     Subtract line 4
     from line 3 * * *
  6 Tax * * *                     433,210.                          433,210.
                                                 [1]
  7 Credits * * *                 412,118.            21,092.       433,210.
  8 Subtract line 7               21,092.            -21,092.       NONE
     from line 6.
     Enter the result
     but not less
     than zero * * *
  9 Other taxes * * *
                            [2]
 10 Total tax. Add                21,092.            -21,092.       NONE
     lines 8 and 9 * * *

       1
         The amount of “Net change” in credits that petitioners claimed in the 2001
amended return is equal to the difference between the amount of AMT credit that they
claimed in the 2001 Form 8801 and the amount of AMT credit that they claimed in the
2001 amended Form 8801. See infra note 11.
       2
         An unidentified person drew by hand a line through the total tax of $21,092
shown in the 2001 amended return as the total tax reported in the 2001 return and
handwrote “20,492”. Although the record does not explain those handwritten nota-
tions, the record establishes that $21,092 was the amount of total tax reported in
the 2001 return and the amount of the refund claimed in the 2001 amended return.
However, as discussed infra note 14, the record further establishes, without
explanation, that the refund that respondent paid to petitioners with respect to
their taxable year 2001 is equal to the total of (1) $20,492 of the claimed 2001
refund of $21,092 and (2) $956.34 of interest.

      In arriving at the correct amount of total tax reported in

the 2001 amended return, petitioners reported alternative minimum

taxable income of negative $6,552,925, no tentative AMT, and no

AMT in the 2001 amended Form 6251.                   In calculating in the 2001

amended Form 6251 that they had alternative minimum taxable

income of negative $6,552,925, petitioners claimed (1) $71,304 as

an adjusted loss and (2) negative $9,175,622 as “excess of AMT
                               - 8 -

income over regular tax income” with respect to incentive stock

options.10   In the 2001 amended Form 8801, petitioners claimed an

AMT credit of $433,21011 and an AMT credit carryforward to 2002

of $669,665.   In the 2001 Schedule A, petitioners claimed a net

operating loss for AMT purposes of $6,552,925.

     Petitioners included with the 2001 amended return the

following explanation of changes to income, deductions, and

credits:

     The taxpayers are amending this return to correct the
     lines 9 and 10 of Form 6251 (Alternative Minimum Tax -
     Individuals). In prior years, Bryce Nemitz exercised
     numerous incentive stock options and reported the
     difference between the exercise price and the fair
     market value on the date of exercise as a tax prefer-
     ence on Form 6251 on the line labeled “Incentive stock
     options. Enter excess of AMT income over regular tax
     income”. In 2001, the shares acquired by the option
     exercises were sold at a price below the fair market
     value on the date of exercise. On their original
     return, the taxpayers reported this difference between
     the amount of income previously reported on Form 6251
     and the income reported for regular tax for 2001 on
     Form 6251, line 9 “Adjusted gain or loss. Enter dif-
     ference between AMT and regular tax gain or loss”.
     This negative adjustment was limited to the amount of
     capital gain reported for regular tax plus $3,000.
     This original reporting is consistent with the IRS
     instructions to Form 6251.


     10
      See supra note 7. In the 2001 amended Form 6251, peti-
tioners did not limit the negative $9,175,622 that they claimed
as “excess of AMT income over regular tax income” with respect to
incentive stock options to the total of (1) capital gain of
$2,560,879 that they reported on page 1 of the 2001 return and
(2) $3,000.
     11
      The amount of AMT credit that petitioners claimed in the
2001 amended Form 8801 exceeds the amount of AMT credit that they
claimed in the 2001 Form 8801 by $21,092.
                                 - 9 -

     On this amended return, the taxpayers are reporting the
     negative adjustment described above on Form 6251, line
     10, and are not limiting the adjustment as a capital
     loss for alternative minimum tax purposes. Taxpayers
     believe this negative adjustment creates an alternative
     minimum tax net operating loss that can be carried back
     to prior years to offset alternative minimum taxable
     income.

     The taxpayers’ basis for this change is the United
     States Supreme Court decision in the case of F. Donald
     Arrowsmith 42 AFTR 649: aff’g CA-2. The Supreme Court
     in Arrowsmith held for the IRS that when a taxpayer had
     a capital gain on an initial transaction, a subsequent
     loss on a related transaction had to be capital also.
     Arrowsmith should apply for alternative minimum tax
     purposes as well. In this situation, the original
     transaction (exercise of the incentive stock options)
     was ordinary income for alternative minimum tax:
     therefore the subsequent sale at a loss should also be
     treated as an ordinary loss.

     Petitioners also attached a supplement to the 2001 amended

return in which they stated:

              ELECTION TO WAIVE THE 5 YEAR OPERATING LOSS
          CARRYBACK AND SUBSTITUTE A 2 YEAR CARRYBACK PERIOD.

     THE ABOVE-NAME TAXPAYER INCURRED A NET OPERATING LOSS
     IN THE TAXABLE YEAR ENDING DECEMBER 31, 2001, AND IS
     ENTITLED TO A FIVE YEAR PERIOD WITH RESPECT TO THAT
     LOSS UNDER CODE SECTION 172(B)(I)(H) OF THE INTERNAL
     REVENUE CODE.

     PURSUANT TO CODE SECTION 172(J) THE TAXPAYER ELECTS TO
     WAIVE THE PROVISIONS WITH CODE SECTION 172(B)(1)(H) (A
     5 YEAR OPERATING LOSS CARRYBACK) AND INSTEAD APPLY THE
     PROVISIONS OF SECTION 172(B)(1)(A)(I) (A 2 YEAR OPERAT-
     ING LOSS CARRYBACK).[12] [Reproduced literally.]




     12
          See supra note 8.
                                - 10 -

        On February 3, 2003, respondent paid to petitioners a refund

of $21,448.3413 with respect to their taxable year 2001 (2001

refund).14

     In the 1999 amended return, petitioners claimed a refund of

$53,942.     In that amended return, petitioners showed in pertinent

part:




        13
      The parties stipulated that on Feb. 3, 2003, respondent
paid to petitioners a refund of $21,488.34 with respect to their
taxable year 2001. That stipulation is clearly contrary to the
facts that we have found are established by the record, and we
shall disregard it. See Cal-Maine Foods, Inc. v. Commissioner,
93 T.C. 181, 195 (1989). The record establishes, and we have
found, that on Feb. 3, 2003, respondent paid to petitioners a
refund of $21,448.34 with respect to their taxable year 2001.
        14
      The amount of the 2001 refund is equal to the total of
(1) $20,492 of the claimed 2001 refund of $21,092 and (2) $956.34
of interest. The record does not explain why respondent did not
refund the entire amount of the $21,092 that petitioners claimed
in the 2001 amended return. See table note 2, supra p. 7.
                                        - 11 -

                           A. Original           B. Net change -   C. Correct
                              amount or as          amount of         amount
                              previously            increase or
                              adjusted              (decrease)
                              * * *                 * * *
  Income and
  Deductions * * *
  1 Adjusted gross           1,778,670.                              1,778,670.
     income * * *
  2 Itemized                 29,963.                                 29,963.
     deductions or
     standard
     deduction * * *
  3 Subtract line 2          1,748,707.                              1,748,707.
     from line 1 * * *
  4 Exemptions. * * *        NONE                  NONE              NONE
  5 Taxable income.          1,748,707.                              1,748,707.
     Subtract line 4
     from line 3 * * *
  6 Tax * * *                354,228.                                354,228.
                                                 [1]
  7 Credits * * *            91,609.               53,942.           145,551.
  8 Subtract line 7          262,619.             -53,942.           208,677.
     from line 6.
     Enter the result
     but not less
     than zero * * *
  9 Other taxes * * *                              NONE              NONE
 10 Total tax. Add           262,619.             -53,942.           208,677.
     lines 8 and 9 * * *


       1
         The amount of “Net change” in credits that petitioners claimed in the 1999
amended return is equal to the difference between the amount of AMT credit that they
claimed in the 1999 Form 8801 and the amount of AMT credit that they claimed in the
1999 amended Form 8801. See infra note 16.

      In arriving at the correct amount of total tax reported in

the 1999 amended return, petitioners reported no alternative

minimum taxable income, no tentative AMT, and no AMT in the 1999

amended Form 6251.         In calculating in the 1999 amended Form 6251

that they had no alternative minimum taxable income, petitioners

carried back the net operating loss for AMT purposes of

$6,552,925 that they claimed in the 2001 amended return and

claimed an alternative tax net operating loss deduction of
                                 - 12 -

$1,279,154.15     In the 1999 amended Form 8801, petitioners claimed

an AMT credit of $145,55116 and no AMT credit carryforward to

2000.

     On December 9, 2002, respondent paid to petitioners a refund

of $53,942 with respect to their taxable year 1999 (1999 refund).

     In the 2000 amended return, petitioners claimed a refund of

$1,476,656.     In that amended return, petitioners showed in

pertinent part:




     15
          See supra note 3.
     16
      The amount of AMT credit that petitioners claimed in the
1999 amended Form 8801 exceeds the amount of AMT credit that they
claimed in the 1999 Form 8801 by $53,942.
                                        - 13 -

                           A. Original        B. Net change -        C. Correct
                              amount or as       amount of              amount
                              previously         increase or
                              adjusted           (decrease)
                              * * *              * * *
  Income and
  Deductions * * *
  1 Adjusted gross           193,273.                                  193,273.
     income * * *
  2 Itemized                 250,333.                                  250.333.
     deductions or
     standard
     deduction * * *
  3 Subtract line 2         -57,060.                                  -57,060.
     from line 1 * * *
  4 Exemptions. * * *        11,200.                                   11,200.
  5 Taxable income.         -68,260.                                  -68,260.
     Subtract line 4
     from line 3 * * *
                                                 [1]
  6 Tax * * *                2,595,870.                -1,476,656.     1,119,214.
  7 Credits * * *
  8 Subtract line 7          2,595,870.                -1,476,656.     1,119,214.
     from line 6.
     Enter the result
     but not less
     than zero * * *
  9 Other taxes * * *
 10 Total tax. Add           2,595,870.                -1,476,656.     1,119,214.
     lines 8 and 9 * * *

       1
         The amount of “Net change” in tax that petitioners claimed in the 2000
amended return is equal to the difference between the amount of AMT that they
reported in the 2000 Form 6251 and the amount of AMT that they reported in the 2000
amended Form 6251. See infra note 17.

      In arriving at the correct amount of total tax reported in

the 2000 amended return, petitioners reported alternative minimum

taxable income of $4,009,694, tentative AMT of $1,119,214, and

AMT of $1,119,21417 in the 2000 amended Form 6251.                    In calculat-

ing in the 2000 amended Form 6251 that they had alternative

minimum taxable income of $4,009,694, petitioners carried back

the net operating loss for AMT purposes of $6,552,925 that they


      17
      The amount of AMT that petitioners reported in the 2000
Form 6251 exceeds the amount of AMT that they reported in the
2000 amended Form 8801 by $1,476,656.
                                - 14 -

claimed in the 2001 amended return and claimed an alternative tax

net operating loss deduction of $5,273,771.18    Petitioners

claimed no AMT credit carryforward to 2001 in the 2000 amended

Form 8801.

     On March 4, 2003, respondent paid to petitioners a refund of

$1,476,656 with respect to their taxable year 2000 (2000 refund).

     Pursuant to section 6501(c)(4), on November 1 and 5, 2004,

respectively, petitioners and respondent executed Form 872,

Consent to Extend the Time to Assess Tax, in which they consented

to extend the time within which to assess petitioners’ tax for

their taxable year 2001 to September 30, 2005.

     On June 27, 2005, respondent issued to petitioners a notice

of deficiency (notice) with respect to their taxable years 1999,

2000, and 2001.     In the notice, respondent determined that

     Losses realized on the sale of stock acquired through
     exercise of an incentive stock option are subject to
     the limitations applicable to capital transactions.
     Consequently, such sale does not give rise to an ad-
     justment in determining Alternative Minimum Tax taxable
     income. Accordingly, the Alternative Minimum Tax net
     operating loss claimed for 2001 has not been allowed.

In the notice, respondent also determined that, because of the

disallowance of the claimed net operating loss for AMT purposes

for their taxable year 2001, petitioners are not entitled to

carry back any portion of that claimed net operating loss to each

of their taxable years 1999 and 2000.     The amount of the defi-


     18
          See supra note 4.
                                 - 15 -

ciency that respondent determined in the notice for petitioners’

taxable year 1999 is equal to the amount of the 1999 refund.     The

amount of the deficiency that respondent determined in the notice

for petitioners’ taxable year 2000 is equal to the amount of the

2000 refund.     The amount of the deficiency that respondent

determined in the notice for petitioners’ taxable year 2001 is

equal to the amount of the claimed 2001 refund (i.e., $21,092).19

     That the parties submitted this case fully stipulated under

Rule 122 does not affect who has the burden of proof or the

effect of a failure of proof.     Rule 122(b); Borchers v. Commis-

sioner, 95 T.C. 82, 91 (1990), affd. 943 F.2d 22 (8th Cir. 1991).

Although petitioners bear the burden of proof in this case, Rule

142(a), resolution of the issue presented here does not depend on

who has the burden of proof.

     Petitioners agree (1) that respondent correctly determined

that the losses that they realized during 2001 with respect to

Mr. Nemitz’s sale of certain McLeod stock are capital losses and

(2) that for AMT purposes they, as noncorporate taxpayers, may

not carry back to each of their taxable years 1999 and 2000 the

net capital loss that they agree they have for 2001, see sec.

1212(b); Merlo v. Commissioner, 126 T.C. 205 (2006), affd. 492

F.3d 618 (5th Cir. 2007).      Petitioners also agree that, because

of the foregoing uncontested determinations of respondent,


     19
          See supra note 14.
                               - 16 -

respondent correctly determined the deficiency with respect to

each of petitioners’ taxable years 1999, 2000, and 2001.20     In

addition, petitioners concede that the period of limitations for

the assessment of the deficiency that respondent determined for

petitioners’ taxable year 2001 has not expired.

     The only dispute between the parties relates to the applica-

ble period of limitations with respect to each of petitioners’

taxable years 1999 and 2000.   We must determine whether, as

respondent argues, the period of limitations in section 6501(h)

applies or whether, as petitioners argue, the period of limita-

tions in section 6501(a) applies.21

     Statutes of limitations that bar the rights of the Govern-

ment are to be strictly construed in favor of the Government.

Badaracco v. Commissioner, 464 U.S. 386, 391 (1984); E.I. DuPont

De Nemours & Co. v. Davis, 264 U.S. 456, 462 (1924); see also

Bufferd v. Commissioner, 506 U.S. 523, 527 n.6 (1993).

     Section 6501(h) on which respondent relies provides in

pertinent part:



     20
          See supra note 14.
     21
      Respondent does not dispute that if sec. 6501(a) applies
with respect to each of petitioners’ taxable years 1999 and 2000,
the period of limitations for the assessment of the deficiency
that respondent determined for each of those years has expired.
Petitioners do not dispute that if sec. 6501(h) applies with
respect to each of petitioners’ taxable years 1999 and 2000, the
period of limitations for the assessment of the deficiency that
respondent determined for each of those years has not expired.
                                  - 17 -

     In the case of a deficiency attributable to the appli-
     cation to the taxpayer of a net operating loss
     carryback * * * such deficiency may be assessed at any
     time before the expiration of the period within which a
     deficiency for the taxable year of the net operating
     loss * * * which results in such carryback may be
     assessed.

     Section 6501(a) on which petitioners rely provides in

pertinent part:       “Except as otherwise provided in this section,

the amount of any tax imposed * * * shall be assessed within

3 years after the return was filed”.       In support of their posi-

tion that the period of limitations in section 6501(a), and not

the period of limitations in section 6501(h), applies, petition-

ers advance two principal arguments.

     We first address petitioners’ argument that

     Under section 6501(h) the only situations where the
     statute of limitations is kept open by reference to a
     loss year for noncorporate taxpayers is in the case of
     deficiencies attributable to a net operating loss
     carryback since such taxpayers cannot have a capital
     loss carryback.

       *          *         *       *       *       *       *

     * * * for 2001 there was no AMT net operating loss.
     Rather there was an AMT capital loss for 2001, which
     could not be carried back * * *. Section 6501(h) is
     therefore expressly not applicable to this factual
     situation.

     As we understand it, petitioners are arguing that in the

2001 amended return they claimed a capital loss, and not a net

operating loss, for AMT purposes with respect to Mr. Nemitz’s

sale during 2001 of certain McLeod stock and that in the 1999

amended return and the 2000 amended return they carried back that
                                - 18 -

capital loss.

     The record belies petitioners’ argument.    For example, in

the explanation of changes to income, deductions, and credits

that petitioners included with the 2001 amended return, petition-

ers stated in pertinent part:

     On this amended return, the taxpayers are reporting the
     negative adjustment described above on Form 6251, line
     10, and are not limiting the adjustment as a capital
     loss for alternative minimum tax purposes. Taxpayers
     believe this negative adjustment creates an alternative
     minimum tax net operating loss that can be carried back
     to prior years to offset alternative minimum taxable
     income.

     The taxpayers’ basis for this change is the United
     States Supreme Court decision in the case of F. Donald
     Arrowsmith 42 AFTR 649: aff’g CA-2. * * * In this
     situation, the original transaction (exercise of the
     incentive stock options) was ordinary income for alter-
     native minimum tax: therefore the subsequent sale at a
     loss should also be treated as an ordinary loss.

The record establishes, and we have found, that petitioners

claimed a net operating loss, and not a capital loss, for AMT

purposes in the 2001 amended return and that they carried back

that net operating loss for AMT purposes in the 1999 amended

return and the 2000 amended return.

     We turn now to petitioners’ argument that

     Section 6501(h) refers only to a “deficiency attribut-
     able to the application to the taxpayer of a net oper-
     ating loss carryback.” No mention is made in section
     6501(h) of an alternative tax capital loss or an alter-
     native minimum tax loss carryback. While statutes of
     limitation barring assessment of taxes must be strictly
     construed in favor of the government, statutes are to
     be construed so as to give effect to their plain and
     ordinary meaning and all parts of a statute must be
                                 - 19 -

     read together and each part should be given its full
     effect. * * * To give full effect to the differences
     between the regular tax and alternative minimum tax,
     the term “net operating loss carryback” in section
     6501(h) should not be considered the same as or the
     equivalent of “alternative minimum tax carryback” or
     “alternative capital loss carryback”.

     As we understand it, petitioners are arguing that, because

section 6501(h) refers only to a net operating loss carryback,

and not to a net operating loss carryback for AMT purposes, that

section does not apply to the deficiency for each of their

taxable years 1999 and 2000 that is attributable to the carryback

to each of those years of the net operating loss for AMT purposes

that they claimed in the 2001 amended return.

     Section 6501(h) applies in the case of a deficiency attrib-

utable to the application of a net operating loss carryback.      The

only provision in the Code that allows a net operating loss

carryback is section 172(b).22    That section, which is entitled

“Net Operating Loss Carrybacks and Carryovers”, allows, inter

alia, a taxpayer to carry back a net operating loss.    Section


     22
      In 1986, Congress added sec. 56(a)(4) and (d) to the Code.
Tax Reform Act of 1986, Pub. L. 99-514, sec. 701(a), 100 Stat.
2323, 2325-2326. Sec. 56(a)(4) allows a deduction for a net
operating loss for AMT purposes. Sec. 56(d) defines the term
“alternative tax net operating loss deduction” as the “net
operating loss deduction allowable for the taxable year under
section 172" with certain adjustments to the amount of that
deduction allowable under sec. 172 that are set forth in sec.
56(d)(1) and (2). Although the adjustments set forth in sec.
56(d)(1) and (2) may affect the amount of the alternative tax net
operating loss deduction allowed under sec. 56(a)(4), nothing in
sec. 56 allows the carryback of a net operating loss for AMT
purposes.
                               - 20 -

172(b) does not refer to, or distinguish between, a net operating

loss for regular tax23 purposes and a net operating loss for AMT

purposes.    See Plumb v. Commissioner, 97 T.C. 632, 638 (1991).

That section provides rules that apply to both the carryback of a

net operating loss for regular tax purposes and the carryback of

a net operating loss for AMT purposes.   See id. at 638-639.

     Like section 172(b), section 6501(h) does not refer to, or

distinguish between, a net operating loss for regular tax pur-

poses and a net operating loss for AMT purposes.   If Congress had

intended that section 6501(h) not apply with respect to the

carryback of a net operating loss for AMT purposes, it would have

so stated.   It did not.

     We hold that the period of limitations in section 6501(h)

applies with respect to the deficiency for each of petitioners’

taxable years 1999 and 2000 that is attributable to the carryback

to each of those years of the net operating loss for AMT purposes

that they claimed in the 2001 amended return.24




     23
      The term “regular tax” is defined in sec. 55(c)(1) as the
“regular tax liability for the taxable year (as defined in
section 26(b))”, reduced by certain credits specified in sec.
55(c)(1).
     24
      As discussed supra note 21, petitioners do not dispute
that if sec. 6501(h) applies with respect to each of petitioners’
taxable years 1999 and 2000, the period of limitations for the
assessment of the deficiency that respondent determined for each
of those years has not expired.
                             - 21 -

     We have considered all of petitioners’ contentions and

arguments that are not discussed herein, and we find them to be

without merit, irrelevant, and/or moot.

     To reflect the foregoing and the concessions of petitioners,


                                   Decision will be entered for

                              respondent.